
	

113 HR 5498 IH: Primary Care Physician Reentry Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5498
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Sarbanes introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish a demonstration program to facilitate physician reentry into clinical practice to
			 provide primary health services.
	
	
		1.Short titleThis Act may be cited as the Primary Care Physician Reentry Act.
		2.FindingsCongress finds as follows:
			(1)According to the Association of American Medical Colleges—
				(A)the shortage of primary care physicians will reach 45,000 by the year 2020, as fewer than 20
			 percent of medical students choose to enter primary care medicine; and
				(B)the overall shortage of physicians in the United States is expected to surpass 130,000 by 2025.
				(2)Medical schools in the United States train only approximately 16,000 new physicians every year.
			(3)The Department of Health and Human Services estimates that the United States needs at least 16,000
			 more primary care physicians.
			(4)According to a survey of 1,600 pediatricians over the age of 50 conducted by the Association of
			 American Medical Colleges and the American Academy of Pediatrics, 22
			 percent of female pediatricians took extended leave (6 months or more)
			 from medicine, compared to only 6.5 percent of male pediatricians.
			 Seventy-one percent of the female pediatricians who took extended leave
			 did so to care for a child or family member.
			3.Reentry program for physicians
			(a)Activities of the Secretary
				(1)Establishment of demonstration programThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a demonstration program to assist the development of innovative programs that
			 facilitate physician reentry into clinical practice to provide primary
			 health services. Under such demonstration program, the Secretary shall—
					(A)award one grant, on a competitive basis, to an eligible entity described in subsection (b) in each
			 of the 10 regions served by a regional office of the Department of Health
			 and Human Services to carry out physician reentry projects to assist
			 reentering physicians participating in such projects through any of the
			 activities described in subsection (d); and
					(B)in consultation with key stakeholders and subject to paragraph (2)(B), carry out the administrative
			 activities described in paragraph (2)(A).
					(2)Administrative activities
					(A)In generalFor purposes of paragraph (1)(B), the administrative activities described in this subparagraph are
			 the following:
						(i)Conduct a national needs assessment with regard to the supply of physicians who provide primary
			 health services, using, to the extent feasible, information collected for
			 use in other similar completed or forthcoming studies, such as studies
			 conducted by the Agency for Healthcare Research and Quality and the Health
			 Resources and Services Administration.
						(ii)Develop a database that contains a directory of programs that help physicians reenter clinical
			 practice.
						(iii)Disseminate evidence-based assessments and evaluation tools as such assessments and tools become
			 available to measure the basic core competencies of physicians reentering
			 clinical practice that are consistent with the guidelines published by the
			 Federation of State Medical Boards for such physicians.
						(iv)Assist State regulatory authorities and hospital credentialing committees to structure requirements
			 for physicians to return to clinical practice in a manner that ensures
			 patient safety while addressing the burdens on such reentering physicians.
						(B)LimitationThe Secretary shall use not more than 15 percent of the funds appropriated to carry out this
			 section to carry out the activities described in subparagraph (A).
					(b)Eligible entitiesEntities eligible to receive a grant under this section are the following:
				(1)A State.
				(2)A hospital.
				(3)An academic medical center.
				(4)A medical school.
				(5)A health center (as defined in section 330(a) of the Public Health Service Act (42 U.S.C.
			 254b(a))).
				(6)A teaching health center.
				(7)A non-profit organization with a demonstrated history or expertise in providing physician education
			 and with the ability to offer programs specifically targeted at reentering
			 physicians.
				(c)ApplicationIn order to receive a grant under this section, an eligible entity shall submit to the Secretary an
			 application at such time, in such manner, and containing such information
			 as the Secretary may require.
			(d)Uses of FundsAn eligible entity that receives funds under this section shall use such funds to carry out a
			 physician reentry project to assist reentering physicians participating in
			 the project through any of the following activities:
				(1)Training such reentering physicians to reenter clinical practice.
				(2)Paying credentialing fees and other fees that are necessary for such reentering physicians to
			 reenter clinical practice.
				(3)Paying the salaries of such reentering physicians who are so eligible to reenter clinical practice
			 during the period for which such physicians provide primary health
			 services at a center described in subsection (e)(1).
				(4)Providing loan repayment assistance and other financial assistance, including scholarships and
			 grants for education and training, to such reentering physicians.
				(e)Requirements of reentry physicians To participate in projectsTo be eligible to participate in a physician reentry project carried out by an eligible entity
			 under this section, a reentering physician shall provide assurances
			 satisfactory to the Secretary that the physician will comply with the
			 following:
				(1)Service locationsThe reentering physician shall provide primary health services at—
					(A)a health center (as defined in section 330(a) of the Public Health Service Act (42 U.S.C.
			 254b(a)));
					(B)a Veterans Administration Medical Center if the Secretary of Veterans Affairs certifies that there
			 is a shortage of physicians at such medical center; or
					(C)a school-based health center (as defined in section 2110(c)(9) of the Social Security Act (42
			 U.S.C. 1397jj(c)(9))).
					(2)Length of serviceThe reentering physician shall provide such services at such a center, consistent with paragraph
			 (1), for not less than 2 years.
				(f)Liability protectionsFor purposes of section 224 of the Public Health Service Act (42 U.S.C. 233), a reentering
			 physician participating in a physician reentry project under this section
			 shall be deemed to be an employee of the Public Health Service working
			 within the scope of such employment with respect to primary health
			 services provided by such reentering physician at a center described in
			 subsection (e)(1) under the terms of such participation in such project.
			 The remedy against the United States for a physician described in
			 paragraph (2) who is deemed to be an employee of the Public Health Service
			 pursuant to the previous sentence shall be exclusive of any other civil
			 action or proceeding to the same extent as the remedy against the United
			 States is exclusive pursuant to subsection (a) of such section.
			(g)Annual review and reportFor any year during which the demonstration program under this section is carried out, the
			 Secretary shall conduct a review and comprehensive evaluation of such
			 program and shall prepare and submit to Congress a report assessing such
			 program, including an assessment of the performance of the reentering
			 physicians who participate in physician reentry projects under such
			 program.
			(h)Reentering physicians
				(1)DefinitionSubject to paragraph (2), for purposes of this section, the term reentering physician means an individual—
					(A)who is a doctor of medicine;
					(B)who received training in primary care or primary health services, including family medicine,
			 internal medicine, pediatrics, obstetrics and gynecology, dentistry, and
			 mental health.
					(C)who was previously (and may currently be) legally authorized to practice medicine and surgery by a
			 State;
					(D)who previously engaged in the clinical practice of medicine, but who is not currently engaged in
			 the clinical practice of medicine and has not been engaged in such
			 practice for a period of 2 years or such longer period determined to be
			 sufficient by the Secretary; and
					(E)who provides assurances satisfactory to the Secretary and the respective State licensing board that
			 the individual will return to clinical practice in the discipline in which
			 such individual was trained or certified, including, if applicable, by
			 regaining necessary training and certification for legal authorization to
			 practice medicine and surgery by a State.
					(2)ExclusionsFor purposes of this section, the term reentering physician does not include an individual if—
					(A)such individual has failed to complete an obligation to provide health care services under a
			 Federal, State, or local program (including any period of obligated
			 service under subpart III of part D of title III of the Public Health
			 Service Act (42 U.S.C. 254l et seq.));
					(B)a final adverse action regarding such individual has been reported to the data collection program
			 under section 1128E of the Social Security Act (42 U.S.C. 1320a–7e); or
					(C)the individual has a debt due to the United States.
					(i)Primary health services definedFor purposes of this section, the term primary health services has the meaning given such term in section 331(a)(3) of the Public Health Service Act (42 U.S.C.
			 254d(a)(3)).
			(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015.
			
